Title: From John C. Calhoun to John Quincy Adams, 1817 to 1825
From: Calhoun, John C.
To: Adams, John Quincy


				
					
					5th January to 29th December, ca. 1817-1825 
				
				5th Jany—Mr Calhoun accepts with pleasure the invitation of Mr & Mrs Adams for Thursday next
				
                        6th Jany.Mr Calhoun accepts with pleasure the invitation of Mr & Mrs Adams for Thursday next.
                        
                        29th AprilMr Calhoun regrets that he cannot accept the invitation of Mr & Mrs Adams to dine with them to day.
                        
                        13th JuneMr Calhoun accepts with pleasure the invitation of Mr Adams for tomorrow
                        
                        19th Decr.Mr Calhoun accepts with pleasure the invitation of Mr & Mrs Adams for Thursday next.
                        
                        24th Decr.Mr. Calhoun accepts of the invitation of Mr. & Mrs Adams to dinner on Friday next.
                        
                        Mr Calhoun accepts with pleasure Mr. & Mrs Adams’ invitation for Thursday the 18th Inst.
                        
                        Mr Calhoun accepts with pleasure the invitation of Mr & Mrs Adams for Thurday next.
                        
                        
                        9th Decr.Mr Calhoun accepts with pleasure the invitation of Mr & Mrs Adams for Thursday next.
                        
                        29th Decr.Mr & Mrs Calhoun regret that a previous engagement of Mr Calhoun for friday prevents them from accepting the invitation of Mr & Mrs Adams for that day.
                        
                        
                    